Citation Nr: 0939510	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-34 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran had recognized service in the Philippines from 
December 1941 to August 1942, including his time as a 
prisoner-of-war from April 1942 to August 1942.  He died in 
August 1942, and the appellant is advancing her claim as his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by a 
Regional Office (RO) of the VA.  A notice of disagreement was 
received in July 2007, a statement of the case was issued in 
September 2007, and a substantive appeal was received in 
October 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The appellant in this case was scheduled to appear for a 
Board hearing on July 20, 2009.  VA sent a letter to inform 
the appellant of her hearing on May 21, 2009.  The appellant 
failed to appear to her scheduled hearing; however, the Board 
notes that the appellant's address had changed.  On April 28, 
2009, VA received a letter which indicated the appellant's 
new address.  Unfortunately, VA did not attempt to notify the 
appellant or reschedule the hearing upon being informed of 
her new address.

In light of the above, the Board finds it reasonable to 
assume that the appellant never received notice of the July 
2009 Board hearing.  Since the appellant did not receive 
proper notice of the Board hearing and there is no evidence 
that she has withdrawn her hearing request, the Board is of 
the opinion that this matter should be remanded to schedule 
the appellant for a Board hearing.  See 38 C.F.R. §§ 20.703, 
20.704, 20.1304 (2009). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Schedule the appellant for a hearing 
before a traveling Veteran's Law Judge at 
the Manila RO.  She should be apprised of 
the next available date for such a 
hearing, and should be informed of his 
right to have a videoconference hearing as 
an alternative.  Appropriate notification 
should be given to the appellant, and such 
notification should be documented and 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



